ORDER

PER CURIAM:
Jerry Conner was convicted of two counts of forcible rape, § 566.030, RSMo 1994, two counts of forcible sodomy, § 566.060, RSMo 1994, one count of assault in the first degree, § 565.050, RSMo 1994, and one count of kidnapping, § 565.110, RSMo 1994. The court sentenced him to consecutive terms of 75 years on each of the forcible rape counts, 75 years on each of the forcible sodomy counts, 15 years on the first-degree assault count, and 15 years on the kidnapping count, for a total of 330 years imprisonment. On appeal, Mr. Conner claims that (1) the trial court abused its discretion in limiting his inquiry during voir dire; (2) the trial court erred in overruling his objections to several portions of the prosecutor’s closing arguments; and (3) the trial court erred in overruling his objections to the prosecutor’s cross-examination of Mr. Conner’s expert witness. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).